Citation Nr: 1027306	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  05-39 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, 
claimed as secondary to service-connected bilateral 
patellofemoral syndrome.  

2.  Entitlement to service connection for a right hip disability, 
claimed as secondary to service-connected bilateral 
patellofemoral syndrome.  

3.  Entitlement to service connection for a left hip disability, 
claimed as secondary to service-connected bilateral 
patellofemoral syndrome.  

4.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for patellofemoral syndrome of the right knee.  

5.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for patellofemoral syndrome of the left knee.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from May 1994 to March 1998.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the RO which 
denied the Veteran's claims.  The Board remanded the appeal for 
additional development in June 2009.  In May 2010, a hearing was 
held at the RO before the undersigned member of the Board.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have 
been obtained by VA.  

2.  The Veteran does not have a low back or bilateral hip 
disability which is causally related to service or to the service 
connected bilateral patellofemoral syndrome; bilateral hip and a 
low back disability have not been otherwise aggravated by the 
service-connected bilateral patellofemoral syndrome.  

3.  The Veteran's right knee disability is manifested by pain, 
crepitus and mild limitation of motion, without instability, 
subluxation or other impairment of the knee; functional 
limitation due to pain, incoordination, fatigability, on 
repetitive use or during flare-ups is not demonstrated.  

4.  The Veteran's left knee disability is manifested by pain, 
crepitus and mild limitation of motion, without instability, 
subluxation or other impairment of the knee; functional 
limitation due to pain, incoordination, fatigability, on 
repetitive use or during flare-ups is not demonstrated.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a low back disability which was 
incurred in service, nor is it proximately due to, the result of, 
or aggravated by the service-connected bilateral patellofemoral 
syndrome.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.310 (2009).  

2.  The Veteran does not have a right hip disability which was 
incurred in service, nor is it proximately due to, the result of, 
or aggravated by the service-connected bilateral patellofemoral 
syndrome.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.310 (2009).  

3.  The Veteran does not have a left hip disability which was 
incurred in service, nor is it proximately due to, the result of, 
or aggravated by the service-connected bilateral patellofemoral 
syndrome.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.310 (2009).  

4.  The schedular criteria for an evaluation in excess of 10 
percent for patellofemoral syndrome of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 
4, including Diagnostic Codes 5010-5262 (2009).  

5.  The schedular criteria for an evaluation in excess of 10 
percent for patellofemoral syndrome of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 
4, including Diagnostic Codes 5010-5262 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  This must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, a letter 
dated in June 2004, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's 
service treatment records and all VA medical records have been 
obtained and associated with the claims file.  The Veteran was 
examined by VA twice during the pendency of the appeal, and 
testified at a hearing at the RO before the undersigned in May 
2010.  Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and not 
part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection also may be granted for a disability that is 
proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (2009).  
When aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946 and arthritis 
manifests to a degree of 10 percent or more within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  

Low Back & Bilateral Hip Disabilities

The Veteran contends that she has had chronic low back and 
bilateral hip pain since service and believes that her joint 
problems are due to an altered gait because of her service-
connected bilateral knee disability.  The Veteran testified that 
she first developed low back and bilateral hip pain about six 
months to a year after the onset of her bilateral knee pain in 
1995 or 1996, but that she never sought medical attention in 
service.  (T p.7).  She also testified that she has been treated 
for her low back and bilateral hip problems at a private health 
clinic since around 1998 or 1999.  (T p.13).  

As an initial matter, the Board notes that while the Veteran 
testified that she has been treated for chronic low back and 
bilateral hip problems by a physician since shortly after her 
discharge from service, she has not, despite at least two 
requests to do so, provided VA with any actual treatment records, 
nor has she authorized VA to obtain any such records.  The 
evidentiary record includes two letters from this physician to 
the effect that the Veteran's current low back and bilateral hip 
pain was due to her "altered ambulation."  (See September 2004 
letters).  Significantly, however, the physician did not identify 
the specific nature of the alleged disability(ies), offer any 
discussion or analysis for her opinion, or provide any supporting 
documentation or treatment records showing a current disability.  
(Pain in and of itself is not a disability for which compensation 
maybe awarded.)

The service treatment records, including the Veteran's separation 
examination in March 1998, failed to show any complaints, 
treatment, abnormalities, or diagnosis for any low back or 
bilateral hip problems in service.  In fact, the Veteran 
specifically denied any history of back pain, lameness, 
arthritis, rheumatism, or bursitis on a Report of Medical History 
for separation from service in March 1998, and no pertinent 
abnormalities of the lumbosacral spine or hips were noted on 
examination at that time.  

Additionally, the Veteran made no mention of any back or hip 
problems on her original application for VA compensation 
benefits, received in March 1998, and no pertinent abnormalities 
were noted on VA examination in March 1999.  

While the Veteran did report a history of back and hip pain on a 
VA outpatient note, dated in December 1998, no pertinent 
abnormalities or clinical findings were noted at that time.  
Multiple x-ray studies in September, October, and November 2004, 
and September 2009, failed to reveal any objective evidence of a 
current disability of the hips.  An MRI of the Veteran's spine in 
December 2007 showed normal alignment of the lumbar spine, the 
paravertabral soft tissues were within normal limits, and the 
lower lumbar spinal cord and cauda equine were unremarkable.  
There was a "tiny focus of high T2 signal in the posterior disc 
(of L5/S1)suggesting an annular fissure [but] no central spinal 
canal or neural foraminal stenosis."  

The Veteran was examined by VA three times during the pendency of 
this appeal, including in December 2004, January 2006, and 
September 2009.  Although the claims file was not reviewed by the 
VA examiner in December 2004, the Veteran's complaints, the 
clinical and diagnostic findings, and the examiners conclusions 
on all three examinations were not materially different.  

When examined by VA in January 2006, and September 2009, the 
examiners indicated that the claims file was reviewed and 
included a detailed description of the Veteran's complaints, 
medical history and clinical findings.  On all three 
examinations, the Veteran did not limp, her pelvis was level, and 
she had a nonantalgic gait.  There was no evidence of muscle 
spasm, guarding, weakness, listing of the spine or any other 
abnormal curvatures of the spine.  The Veteran had full and 
painless range of motion of the spine and both hips, and there 
were no neurological abnormalities.  Other than some tenderness 
to palpation of the lumbosacral spine, the clinical and 
diagnostic findings on the three VA examinations were essentially 
within normal limits.  

The diagnosis on VA examination in December 2004 included 
sacroiliitis.  The diagnosis on VA examination in January 2006, 
included mechanical lumbosacral pain with normal x-rays, adequate 
range of motion with no evidence of radiculopathy or myelopathy, 
and bilateral hip pain.  The latter examiner opined that it was 
less likely than not that the Veteran's low back and bilateral 
hip complaints were caused by or a result of her bilateral 
patellofemoral syndrome.  

In September 2009, the VA examiner opined that the small annular 
fissure of the lumbosacral spine was less likely than not related 
to service or to the service-connected patellofemoral syndrome, 
and was not aggravated by the bilateral knee disability.  The 
examiner also concluded that there was no objective evidence of 
any organic pathology involving the Veteran's hips and opined 
that it was less likely than not that her hip pain was related to 
or aggravated by the service-connected patellofemoral syndrome.  
The examiner included a general discussion of the degenerative 
process of the spine, and indicated that patellofemoral syndrome 
was not a disease process that can spread to other joints.  

It is the Board's responsibility to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  In so doing, the Board may accept one medical opinion 
and reject others.  Id.  At the same time, the Board cannot make 
its own independent medical determinations, and must have 
plausible reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this case 
based on the quality of the evidence and not necessarily on its 
quantity or source.  

In this regard, the favorable evidence that the Veteran's low 
back and bilateral hip complaints are related to her service-
connected bilateral knee disability is, at best, speculative.  
The favorable opinion did not include any discussion or analysis 
of the facts, offer any specific diagnosis, or provide any basis 
for the conclusions reached.  The Court has held that a medical 
opinion based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999); (See 
also, Miler v. West. 11 Vet. App. 345, 348 (1998), (a bare 
conclusion, even when reached by a health care professional, is 
not probative without a factual predicate in the record.); Black 
v. Brown, 5 Vet. App. 458 (1993), (a medical opinion is 
inadequate when it is unsupported by clinical evidence.)  

In this case, the Board finds the three VA examination reports 
persuasive, and September 2009 VA opinions most persuasive, as 
they were based on a thorough review of the claims file and 
included a discussion and analysis of all relevant facts.  The 
examiners considered other etiologies, and offered a rational and 
plausible explanation for concluding that the Veteran's low back 
disability was not related to service or to her service-connected 
patellofemoral syndrome, and was more likely related to the 
normal aging process.  The examiners also found that there was no 
objective evidence of a current disability of either hip, and 
opined that the Veteran's pain was also most likely related to 
the normal aging process and not aggravated or otherwise related 
to her patellofemoral syndrome.  See Wray v. Brown, 7 Vet. App. 
488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-
9 (2000) (Factors for assessing the probative value of a medical 
opinion include the thoroughness and detail of the opinion.).  
The Board finds that definitive statement by the VA physician 
that there is no relationship between the Veteran's service-
connected bilateral knee disabilities and her low back and 
bilateral hip complaints are more probative than the 
unsubstantiated and conclusory opinion of the private physician.  

Secondary service connection requires evidence of a current 
disability that is shown to be proximately due to, aggravated by, 
or the result of a service-connected condition.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In 
addition, the Court has held that pain alone without a diagnosed 
or identifiable underlying malady or condition did not constitute 
a disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Here, the competent medical evidence of record shows that the 
Veteran does not have a left or right hip disability at present.  
Without competent evidence of a diagnosed disability, service 
connection for a hip disability cannot be awarded.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service 
connection requires a showing of current disability).  

While the Veteran is competent to report her symptoms, she is not 
a medical professional competent to offer an opinion as to the 
nature or etiology of any current claimed disabilities.  Savage 
v. Gober, 10 Vet. App. 488, 495; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In this case, the issues do not involve a simple diagnosis and 
the Veteran is not competent to provide more than simple medical 
observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As there is no competent, credible medical evidence of record 
suggesting a connection between the Veteran's current low back 
disability and service, no evidence of arthritis within one year 
of discharge from service, and no competent medical evidence 
relating any current low back or claimed bilateral hip disability 
to the service-connected patellofemoral syndrome, the Board finds 
no basis for a favorable disposition of the Veteran's claim.  

The benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence regarding 
the merits of the Veteran's claim.  Therefore, that doctrine is 
not for application in this case because the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Increased Ratings-In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (2009).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective enervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

Patellofemoral Syndrome

The Veteran's right and left knee disabilities are each rated 10 
percent disabling under diagnostic code(DC) 5010-5260, based on 
limitation of motion.  Hyphenated diagnostic codes are used when 
a rating under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.  The additional code is shown after a hyphen.  38 
C.F.R. § 4.27 (2009).  

DC 5010 pertains to traumatic arthritis, which is rated under DC 
5003, the code for degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010 (2009).  DC 5003 specifies that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved (DC 5200 etc.).  When 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees and a 30 percent 
evaluation if flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 percent 
evaluation if extension is limited to 15 degrees, a 30 percent 
evaluation if extension is limited to 20 degrees, a 40 percent 
evaluation if extension is limited to 30 degrees, and a 50 
percent evaluation if extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, DC 5261.  

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2009).  

The Board has reviewed all the evidence of record, including the 
Veteran's testimony, the service treatment records, VA outpatient 
notes and the relevant VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting its decision, it is not required to discuss each and 
every piece of evidence in a case.  The Veteran's complaints and 
the clinical and diagnostic findings on the three VA examinations 
during the pendency of this appeal have been essentially the same 
and are manifested principally by chronic pain, crepitus, and no 
more than mild limitation of motion.  

In this case, the clinical and diagnostic findings from all of 
the medical reports of record, including the three VA 
examinations conducted during the pendency of this appeal 
(December 2004, January 2006, and September 2009) showed no 
limitation of motion or impairment in the right or left knee to 
the degree required for an evaluation higher than 10 percent 
under any of the applicable rating codes.  As noted above, an 
evaluation higher than 10 percent under DC 5260 or 5261 based on 
limitation of motion requires flexion limited to 30 degrees or 
less or extension to 15 degrees or more.  Here, flexion of the 
right and left knee was limited to no less than 130 degrees, 
albeit with tenderness beginning at 120 degrees, and extension 
was to zero degrees.  The clinical findings on the three VA 
examinations showed no instability, subluxation, weakness, 
locking, swelling, abnormal motion, or guarding.  Thus, higher 
ratings based on limitation of motion under the above cited 
rating codes is not warranted.  

The Board has also examined all other potentially applicable 
diagnostic codes pertinent to the knee.  However, DC 5256 
requires ankylosis of the knee joint, which is not present in 
this case.  DC 5258 provides for a 20 percent rating when there 
is dislocation of cartilage with frequent episodes of locking, 
pain, and effusion, and DC 5262 allows for a 20 percent rating 
when there is malunion of the tibia and fibula with moderate knee 
or ankle disability.  DC 5257 provides for a 20 percent 
evaluation when there is moderate recurrent subluxation or 
lateral instability.  However, none of these codes are applicable 
based on the facts of this case, the necessary findings or 
symptoms are not shown.  Therefore, these diagnostic codes are 
factually inapplicable in this case.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported by 
explanation and evidence).  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, the Board has taken note of the Veteran's 
assertion that she has chronic pain in both knees on prolonged 
standing or walking, occasional locking and a give way sensation.  
However, the objective findings from the three VA examinations 
did not show any instability or subluxation and only mild 
restricted range of motion in each knee.  Furthermore, there was 
no objective evidence of functional impairment, lack of 
endurance, fatigability, or weakness on any of the VA 
examinations.  The Veteran indicated that she is able to function 
even during flare-ups by taking medication and, more importantly, 
she denied any lost time at work because of her bilateral knee 
disability.  

It is acknowledged that the Veteran has subjective complaints of 
pain affecting her ability to engage in some activities.  
However, "a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Here, there was no objective 
evidence of any additional functional loss of use due to pain or 
on repetitive use of the either knee to the degree necessary for 
the assignment of a rating in excess of 10 percent.  Absent a 
medical opinion showing additional functional loss of use, the 
Board finds that the level of functional impairment is adequately 
compensated by the 10 percent evaluation currently assigned for 
each knee.  

The percentage ratings in VA's Schedule for Rating Disabilities 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such disabilities 
and their residual conditions in civil occupations.  38 C.F.R. 
§ 4.1 (2009).  As there is no objective evidence of any 
additional functional loss of use due to pain or on flare-ups, 
the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a higher rating.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or disability, 
her belief as to its current severity under pertinent rating 
criteria or the nature of the service-connected pathology is not 
probative evidence.  Only someone qualified by knowledge, 
training, expertise, skill, or education, which the Veteran is 
not shown by the record to possess, may provide evidence 
requiring medical knowledge.  Layno v. Brown, 6 Vet. App. at 470 
(1994); Grottveit v. Brown, 5 Vet. App. at 92-93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. at 494-95 (1992).  

Applying all of the appropriate diagnostic codes to the facts of 
this case, the objective assessment of the Veteran's present 
impairment of the right and left knee disabilities do not suggest 
that she has sufficient symptoms so as to warrant an evaluation 
in excess of the 10 percent ratings currently assigned for each 
knee at any time during the pendency of this appeal.  Fenderson 
v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Finally, there is no credible evidence that the manifestations of 
the Veteran's bilateral knee disabilities are unusual or 
exceptional as to demonstrate that the rating schedule is 
inadequate for determining the proper levels of disability.  The 
Veteran has good range of motion, no instability or subluxation, 
and no additional functional impairment due to pain or on 
repetitive motion beyond that contemplated by the 10 percent 
evaluations currently assigned.  The Veteran has not required any 
periods of hospitalization for her bilateral knee disabilities at 
anytime during the pendency of the appeal, nor is there any 
objective evidence of marked interference with employment due 
solely to the service-connected disabilities.  In this case, the 
manifestations of the Veteran's bilateral patellofemoral syndrome 
are consistent with the schedular criteria, and there is no 
objective evidence that the manifestations of her disabilities 
are unusual or exceptional.  

In sum, there is no indication that the average industrial 
impairment from the Veteran's bilateral knee disability is in 
excess of that contemplated by the 10 percent evaluations 
assigned.  Therefore, the Board finds that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See also Thun v. Peake, 22 Vet. App. 
111 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  

ORDER

Service connection for a low back disability secondary to 
service-connected bilateral patellofemoral syndrome is denied.  

Service connection for a right hip disability secondary to 
service-connected bilateral patellofemoral syndrome is denied.  

Service connection for a left hip disability secondary to 
service-connected bilateral patellofemoral syndrome is denied.  

An increased rating for patellofemoral syndrome of the right knee 
is denied.  

An increased rating for patellofemoral syndrome of the left knee 
is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


